The prosecution is based upon Article 1150 P. C. which denounces as an offense the failure of one driving or controlling an automobile which comes in collision with another to stop and render aid. The punishment was assessed at a fine of three hundred and seventy-five dollars.
The offense of which appellant was convicted is a felony. It therefore was the duty of the trial court to pronounce sentence on the judgment of conviction. The sentence constitutes the final judgment from which an appeal may be taken. This court has no jurisdiction in the absence of a final judgment. The record failing to show that sentence was pronounced, we are unauthorized to consider the case on its merits. Pierce v. State, 2 S.W.2d 461, and authorities cited.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 640